DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner notes the amendment filed 28 JUN 2022.  The status of the claims is as follows:
Claims 1-4, 6-7, and 9-11 are pending.
Claim 1 is amended.
Claims 5 and 8 are canceled.
Claims 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 15 JAN 2020.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a device for subjecting a substrate to processing” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For the purposes of applying art, the limitation “device for subjecting a substrate to processing” shall be interpreted to cover the structure “an RF generator for performing plasma processing on a substrate” (Page 2 Lines 34-35) and equivalents thereof. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Okabe ‘184 (U.S. PGPub 2011/0086184) in view of Shanmugasundram ‘390 (U.S. PGPub 2003/0049390), Park ‘499 (U.S. PGPub 2005/0227499), and WO ‘724 (WO 2010/042724).
Claim 1 – Okabe ‘184 teaches a substrate processing apparatus (PG 0007) comprising:
a device for subjecting a substrate to processing (PG 0007, film forming apparatus; PG 0007, the apparatus comprises a plasma generating device; PG 0032, high frequency power source; examples at PG 0046, 0053, 0064, and 0073 disclose frequencies up to 27 MHz which is within conventional RF power ranges); and
a controller, the controller including a processor communicatively coupled to a computer- readable storage medium that has a program recorded therein, the program causing the processor to execute (PG 0011, especially PG 0037):
selecting one first modification value from among a plurality of first modification values stored in the computer-readable storage medium (PG 0037, the storage medium contains multiple process recipes each with a first modification value),
modifying a control parameter predetermined to control the device with a first modification value and a second modification value that each vary independently over time, thereby calculating a modified parameter (with reference to e.g. PG 0107, the first modification value is the number of wafers coated since the last short precoating; the second modification value is the number of wafers coated since the last wet cleaning; the control parameter is the cycle frequency of the short precoating step; the modified parameter is the adjustment of the cycle frequency; after the first 200 wafers, the first modification value resets to zero while the second modification value continues to increment, so they vary independently over time), and
controlling the device based on the modified parameter (with reference to e.g. PG 0107, in a 500 wafer run (see PG 0104) the short precoating cycle frequency starts at once every 200 wafers; once 200 wafers are coated, the short precoating cycle frequency is adjusted to once every 25 wafers for the remainder of the 500 wafer run),
wherein the first modification value has a shorter term for modifying the control parameter than the second modification value (with reference to e.g. PG 0107, the first modification value only affects the control parameter once at the transition from 1 per 200 to 1 per 25, while the second modification value triggers the short precoating cycle multiple times during the run including times after the transition in the control parameter), and
the plurality of first modification values contain a first modification value to be used when the reactor chamber just before the processing of the substrate is started has stopped for a time (with reference to Figure 2, wet cleaning stops processing in the chamber; as discussed at PG 0104, the process described there contains a first modification value which governs the cycle frequency of the short coating step for e.g. the first 200 wafers) and a first modification value to be used when cleaning and pre-coat of the reactor chamber are performed just before the processing of the substrate is started (PG 0037).
Okabe ‘148 does not teach or suggest the following limitations of Claim 1:
wherein the computer-readable storage medium stores a plurality of first tables and at least one second table, each first table including a plurality of first modification values, and the at least one second table including a plurality of second modification values, the first modification values and the second modification values each varying independently over time.
wherein the first modification value moderates variation occurring in a processing result of the substrate after restart of the processing of the substrate due to stop of the processing of the substrate by the device.
wherein the plurality of first modification values contain a first modification value to be used when the reactor chamber just before the processing of the substrate is started has stopped for a time shorter than a predetermined time or wherein a first modification value to be used when the reactor chamber just before the processing of the substrate is started has stopped for a time longer than the predetermined time.
Okabe ‘184 expressly recognizes that the cleanliness of the chamber affects the deposition process performed within and varies its deposition process based on the state of cleanliness, as discussed previously.
Shanmugasundram ‘390 teaches a substrate processing apparatus as discussed in PG 0031 and teaches particular methods for controlling the deposition process to help control wafer-to-wafer uniformity (PG 0069-0074, PG 0079-0084).  In particular, Shanmugasundram ‘390 recognizes that idle time between wafers (PG 0069-0074, deposition times X and Y based on idle time) and number of wafers since a previous cleaning cycle (PG 0079-0088, formulas introduce selection of deposition time based on number of wafers since last chamber clean) impact the wafer-to-wafer uniformity and discloses process modifications intended to improve said uniformity.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Okabe ‘184 to include process parameters for controlling for idle time first wafer effects as suggested by Shanmugasundram ‘390, as Okabe ‘184 wants to control a deposition process to improve the uniformity of deposited films between substrates, additionally recognizes that the state of cleanliness in the deposition chamber affects the deposition process, and controls the frequency of deposition and short-coating steps to control the deposition properties of films between wafers, and Shanmugasundram ‘390 recognizes that the state of cleanliness of the chamber can affect deposition and accounts for it in its modeling while additionally recognizing other first wafer effects that can affect deposition and accounting for them as well for the stated purpose of improving deposition uniformity between wafers.
Okabe ‘184 teaches an intermittent pre-coating process to improve process uniformity (PG 0104 and 0107, short precoating) but does not teach cleaning with every short precoating step.  Shanmugasundram ‘390 teaches an intermittent cleaning process to improve process uniformity (PG 0079-0088), but does not teach precoating with every cleaning step.  Park ‘499 is drawn to treatment of a deposition chamber used for CVD deposition of low dielectric constant layers on e.g. semiconductor substrates (PG 0004-0006, PG 0017, PG 0042) and teaches that performing both a cleaning step (PG 0005) and a seasoning (pre-coating) step (PG 0006) cumulatively serve to reduce particle contamination in further substrates to be processed.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Okabe ‘184 / Shanmugasundram ‘390 to combine cleaning and precoating cycles as suggested by Park ‘499, as both Okabe ‘184 and Shanmugasundram ‘390 separately perform chamber treatment steps (precoating and cleaning respectively) to improve the uniformity and reduce contamination of substrates processed in their methods, and Park ‘499 teaches that performing both cleaning and precoating steps cumulatively reduces contamination of substrates processed in these methods (the cleaning removes particulate matter from the chamber and thereby prevents its deposition on substrates, while the precoating seals remaining particulates and other contaminants to further prevent their deposition on substrates).
WO ‘724 is drawn generally to modifying plasma conditions in substrate processing chambers to account for aging of the process chamber to provide uniform results in substrate processing (Abstract).  PG 0047-0055 discuss particular embodiments of this process; PG 0052-0053 discuss the concept of modification tables which may be applied to process parameters based on observed chamber conditions and disclose that the modification tables may be implemented as computer memory stored tables that can be executed by a computing device (PG 0053), further disclosing that the tables may comprise multiple values (PG 0053).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Okabe ‘184 / Shanmugasundram ‘390 / Park ‘499 to store first and second tables inclusive of multiple values on computer-readable storage media as suggested by WO ‘724, as Okabe ‘184 / Shanmugasundram ‘390 / Park ‘499 wish to perform substrate processing operations using variable process parameters and WO ‘724 discloses that modification tables for substrate processing operations may desirably be stored as tables on computer memory.
Claim 2 - Okabe ‘184 / Shanmugasundram ‘390 / Park ‘499 / WO ‘724 renders obvious the substrate processing apparatus according to claim 1, wherein the control parameter is a cycle frequency of a step of the recipe (Okabe ‘184 PG 0107, the cycle frequency of the short precoating step varies based on the number of previously coated substrates).  
Claim 3 - Okabe ‘184 / Shanmugasundram ‘390 / Park ‘499 / WO ‘724 renders obvious the substrate processing apparatus according to claim 1, wherein the first modification values and the second modification value are set according to an integration frequency of film formation processing (Okabe ‘184 PG 0107, the modification values are counts of wafers coated since certain process steps have occurred).  
Claim 4 - Okabe ‘184 / Shanmugasundram ‘390 / Park ‘499 / WO ‘724 renders obvious the substrate processing apparatus according to claim 1, wherein the first modification values and the second modification value are expressed in terms of the modified parameter (Okabe ‘184 PG 0107, the modification values are counts relative to the deposition cycle).  
Claim 6 - Okabe ‘184 / Shanmugasundram ‘390 / Park ‘499 / WO ‘724 renders obvious the substrate processing apparatus according to claim 1, further comprising
a reactor chamber for subjecting the substrate to processing (e.g. Okabe ‘184 PG 0028), wherein
the first modification value moderates variation occurring in a processing result of the substrate after cleaning and pre-coat of the reactor chamber due to the cleaning and the pre-coat (Okabe ‘184 Figure 2, PG 0038; after wet-cleaning the chamber, the next step in the process is a pre-coating step; Okabe ‘184 PG 0107, the first modification value determines when a short coating step is required to prevent abnormal discharge, which would otherwise cause variation in processing results in the chamber if said abnormal discharge occurred).  
Claim 7 - Okabe ‘184 / Shanmugasundram ‘390 / Park ‘499 / WO ‘724 renders obvious the substrate processing apparatus according to claim 1, further comprising
a reactor chamber for subjecting the substrate to processing (e.g. Okabe ‘184 PG 0028), wherein
the processor selects the selected first modification value based on a state of the reactor chamber just before the processing of the substrate is started (Okabe ‘184 PG 0037, at the beginning of a run a recipe is selected and the appropriate values are loaded from memory).

Response to Arguments
Applicant’s arguments, see Remarks, filed 28 JUN 2022, with respect to the rejection(s) of claim(s) 1-4 and 6-7 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of WO ‘724 in combination with the previously cited reference.
Applicant argues, and Examiner agrees, that the cited references do not fairly teach or suggest the limitation of Claim 1 wherein modification value tables are stored on computer readable storage media.  Examiner withdraws the rejections based on Okabe ‘184 / Shanmugasundram ‘390 / Park ‘499 in view of the amendment to Claim 1.  Upon further search and consideration, Examiner applies WO ‘724 to address the concept of storing modification value tables on computer readable media for use in substrate processing applications.
The remainder of Applicant's arguments filed 28 JUN 2022 have been fully considered but they are not persuasive.
Applicant’s argument (Pages 5-6) regarding the teachings of Okabe ‘184 / Shanmugasundram ‘390 / Park ‘499 is addressed by the inclusion of WO ‘724 as discussed above.
Applicant argues (Page 6) that Claims 2-4 and 6-7 depend from Claim 1 which is asserted to be allowable; therefore, Claims 2-4 and 6-7 are asserted allowable by dependency.  Examiner notes that at the present time, Claim 1 is not held to be allowable; therefore, Claims 2-4 and 6-7 cannot be held as allowable on this basis.
Applicant argues (Page 6) that the dependent claims are allowable for their additionally recited features.  In the absence of specific arguments which identify how the asserted limitations distinguish over the references of record, Examiner maintains the propriety of the rejections of the dependent claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712       

/MICHAEL B CLEVELAND/             Supervisory Patent Examiner, Art Unit 1712